TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00029-CV


In re Texas Association of Sports Officials





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R

		Due to this Court's disposition of the appeal in cause number 03-10-00030-CV, The
University Interscholastic League v. Southwest Officials Association, Inc., d/b/a Texas Association
of Sports Officials, the writ of injunction issued February 5, 2010, is hereby dissolved by its own
terms.  All motions pending in this original proceeding are dismissed as moot.
		It is so ordered August 27, 2010.

						___________________________________________
						Diane M. Henson, Justice
Before Justices Patterson, Puryear and Henson